FILED

UNITED sTATEs DlsTRICT CoURT AUG 2 0 2913

C| ` '
FOR THE DISTRICT OF COLUMBIA COS,'§; ?¢,Sm@'§{;¥lf‘t E?%'BZE‘FSZY

ROBERT ‘SOLIDER’ HEARD, )
)
Plaintiff, )
) Civil Action No. l:lS-cv-01848 (UNA)
)
)
DEPARTMENT OF JUSTICE, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint
(“Compl.”) and application for leave to proceed in forma pauperis. The Court will grant the in
forma pauperis application and dismiss the case pursuant to 28 U.S.C. § l9l5(e)(2)(B), which
allows for dismissal of a plaintiffs complaint which fails to state a claim upon which relief can be
granted or is frivolous or malicious

“A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
reliefthat is plausible on its face.”’ Ashcrofl v. Iqbal, 556 U.S. 662, 678 (2009), quoting BellAtl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint that lacks “an arguable basis either in
law or in fact” is frivolous, Neitzke v. Willz'ams, 490 U.S. 319, 325 (1989), and a “complaint plainly
abusive of the judicial process is properly typed malicious,” Crisafi v. Holland, 655 F.2d 1305,
1309 (D.C. Cir. 1981).

Plaintiff sues the Department of Justice, “Gainesville, Georgia,” and other non-specific
defendants Compl. at caption. The complaint is confused, rambling, and incomprehensible

Plaintiff alleges that defendants have created [sic] “. . . a mind controlling mechanism that incudes

l

altered brain waves that in turn creates altered patterns of thought injected by cyber technology
that is used in and with astral protection, telekinesis is an adept-level alteration spell.” Id. at 3. He
seems to allege that he and others are telepathically brainwashed and induced to commit acts
outside oftheir control. Id. He seeks $500,000 to $l ,000,000 in damages and asks the Court to “.

. conduct a thorough investigation of every averment . . . until [plaintiff is] satisfied . . .” Id. at

A court may dismiss a complaint as frivolous “when the facts alleged rise to the level of
the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992), or
“postulat[e] events and circumstances ofa wholly fanciful kind,” Crl`safl`, 655 F.Zd at 1307-08. In
addition to failing to state a claim for relief, the instant complaint is deemed frivolous on its face.

Consequently, the complaint and this case will be dismissed. A separate Order accompanies this

/WC-

Date: August l(” ,2018 United Sfates DistrictJudge

Memorandum Opinion.